Citation Nr: 1242824	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  09-39 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

The Veteran reported active duty service from April 1979 to June 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In December 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record on appeal.

In June 2011, the Board reopened the claim of service connection for diabetes mellitus, type II and remanded the case to the RO for a VA examination, which occurred in August 2011.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After review, the Board has determined that further record development is needed.

VAMC records indicate the Veteran first sought treatment at VA in August 2000, shortly after separation.  There is an outpatient note in November 2000 and then the next outpatient note occurs in November 2004.  That note indicates it is the second follow-up evaluation of the Veteran after he entered a research study to evaluate an unnamed drug.  Any notes discussing entry into the program, the initial note at the start of his entry into the study, and the first follow-up evaluation have not been associated with the file.    The notes thereafter continue to be related only to the research study until the Veteran was diagnosed with diabetes mellitus, type II in April 2008.  Some notes suggest the Veteran was seen at VA at various times for other medical care, but those notes have not been associated with the file.  This is confirmed by submissions from the Veteran indicating treatment by VAMC in 2001 and September 2003.  In addition, the VA examiner in August 2011 refers to laboratory tests from 2000 to 2004, but again the reports of the laboratory tests have not been associated with the file.  

Thus, while it appears all VAMC treatment records were available to the VA examiner, the records of such treatment is not currently available for review by the Board.  VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 C.F.R. § 3.159(c)(2).

In addition, the Veteran submitted a records authorization to VA in December 2003 for records from the Social Security Administration.  Those records have not been obtained.  While it appears that the medical condition that caused him to file for benefits may have been a back disability, it is unknown at this point whether those records contain relevant medical evidence, such as laboratory test results, that relate to his claim for service connection for diabetes mellitus, type II.  The Board finds that there is a possibility that records held by the Social Security Administration (SSA) could help the Veteran substantiate his claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Hence, on remand, efforts to obtain the SSA records must be made until the records are either obtained or it is determined that the records do not exist or that continuing efforts would be futile.  38 U.S.C.A. § 5103A.  

Finally, the Board has determined that if additional records are obtained from the Social Security Administration or from VA, the same examiner who provided medical opinions after the August 2011 examination should review these additional records to see if there are any additions or changes that he believes is necessary based upon the additional new information.  Regardless of whether new records are obtained, the Board also requests that he provide an opinion regarding the Veteran's argument, submitted in October 2011, that his cholesterol levels in-service were pre-indicators for diabetes.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records from the Social Security Administration related to the Veteran claim for Social Security Disability.

All efforts to obtain these records must be documented in the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

2.  Obtain all records from November 2000 to the present from the VA Medical Center in Phoenix, Arizona and any associated outpatient clinic, to include reports of all laboratory diagnostic tests.  All attempts to obtain these records should be documented in the file.

3.  After the foregoing record development is completed, have the same VA examiner who conducted the August 2011 examination to review the file and if he believes it necessary, or is unavailable, provide the Veteran a VA examination to ascertain the nature and etiology of his diabetes mellitus, type II disability.  The claims file should be made available to the examiner in conjunction with the opinion and/or examination.  All necessary testing should be conducted.  All pertinent symptomatology and findings must be reported in detail.  A complete rationale for all opinions must be provided.

The examiner is asked to address the following questions:

a).  What is the clinical significance of the Veteran's in-service levels of cholesterol and the relationship to the onset and etiology of diabetes mellitus, type II.  The examiner should address the Veteran's contention that his cholesterol levels in service were pre-indicators for diabetes.  

b).  If, and only if, additional records are obtained from the Social Security Administration or from VA, the examiner is asked whether there is any additions or changes to the opinions expressed in the report from the August 2011 examination.

4.  After the development requested is completed, readjudicate the claim for service connection for diabetes mellitus, type II.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).








_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


